            Case 1:19-bk-11000                 Doc 46      Filed 08/07/20 Entered 08/07/20 11:28:33                                   Desc Main
                                                           Document     Page 1 of 5
Fill in this information to identify the case:

Debtor 1              Orville McDonald, Jr.

Debtor 2              Delores McDonald
(Spouse, if filing)

United States Bankruptcy Court for the : Southern                 District of Ohio
                                                                             (State)

Case number           1:19-bk-11000



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:              Citibank, N.A., as trustee for CMLTI Asset         Court claim no. (if known):         8
                               Trust

Last four digits of any number you               XXXXXX4419                       Date of payment change:
use to identify the debtors’ account:                                             Must be at least 21 days after date of                9/1/2020
                                                                                  this notice

                                                                                  New total payment:
                                                                                  Principal, interest, and escrow, if any               $1,140.80

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtors’ escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
          for the change. If a statement is not attached, explain why: __________________________________________________________
          ___________________________________________________________________________________________________
           Current escrow payment:            $ 277.54                                    New escrow payment :            $ 274.06

Part 2:         Mortgage Payment Adjustment

2.     Will the debtors’ principal and interest payment change based on an adjustment to the interest rate in the debtors’
       variable-rate note?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
          explain why: ___________________________________

             Current interest rate:                        %                              New interest rate:          %

             Current principal and interest payment:       $ _________                    New principal and interest payment:             $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtors’ mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:                $ _________                           New mortgage payment:             $ _________




Official Form 410S1                              Notice of Mortgage Payment Change                                                   page 1
            Case 1:19-bk-11000               Doc 46       Filed 08/07/20 Entered 08/07/20 11:28:33                    Desc Main
                                                          Document     Page 2 of 5
 Debtor 1            Orville McDonald, Jr.                                          Case number (if known) 1:19-bk-11000
                    First Name Middle Name    Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Kinnera Bhoopal                                                                Date     8/6/2020
     Signature

Print:         Kinnera                                              Bhoopal            Title    Authorized Agent for Creditor
               First Name            Middle Name                    Last Name

Company        McCalla Raymer Leibert Pierce, LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                       GA                      30076
               City                          State                   ZIP Code

Contact phone      (312) 348-9088 X5172                                                Email    Kinnera.Bhoopal@mccalla.com




Official Form 410S1                            Notice of Mortgage Payment Change                                    page 2
Case 1:19-bk-11000          Doc 46     Filed 08/07/20 Entered 08/07/20 11:28:33                Desc Main
                                       Document     Page 3 of 5


                                                           Bankruptcy Case No.:     1:19-bk-11000
 In Re:                                                    Chapter:                 13
           Orville McDonald, Jr.                           Judge:                   Jeffery P. Hopkins
           Delores McDonald

                                       CERTIFICATE OF SERVICE

      I, Kinnera Bhoopal, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell,
GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

        That on the date below, I caused to be served a copy of the within NOTICE OF MORTGAGE
PAYMENT CHANGE filed in this bankruptcy matter on the following parties at the addresses shown, by
regular United States Mail, with proper postage affixed, unless another manner of service is expressly
indicated:

Orville McDonald, Jr.
887 Halesworh Drive
Cincinnati, OH 45240

Delores McDonald
887 Halesworh Drive
Cincinnati, OH 45240

Robert R Jones                                    (served via ECF Notification)
Michael E. Plummer & Associates
11 West 6th Street
Covington, KY 41011

Margaret A. Burks, Trustee                        (served via ECF Notification)
600 Vine Street Suite 2200
Cincinnati, OH 45202

U.S. Trustee                                      (served via ECF Notification)
Asst US Trustee (Cin)
Office of the US Trustee
J.W. Peck Federal Building
550 Main Street, Suite 4-812
Cincinnati, OH 45202

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on:        8/7/2020          By:     /s/Kinnera Bhoopal
                      (date)                  Kinnera Bhoopal
                                              Authorized Agent for Creditor
Case 1:19-bk-11000   Doc 46   Filed 08/07/20 Entered 08/07/20 11:28:33   Desc Main
                              Document     Page 4 of 5
Case 1:19-bk-11000   Doc 46   Filed 08/07/20 Entered 08/07/20 11:28:33   Desc Main
                              Document     Page 5 of 5
